Briefly, for lack of time to go more thoroughly into the question, I shall state the grounds of my dissent. It does not appear from the memorandum of agreement copied in the majority opinion that any promise was made by defendant of payment in addition to the $200 cash payment. While defendant did specially plead payment in full, I think payment in full could be urged under the general denial. Plaintiffs alleged in their petition: "That on or about the said 11th day of February, 1928, and just prior thereto" the defendant employed plaintiffs to make the geological survey. The written contract is dated February 11, 1928. Therefore, the writer does not see any support for the evident conclusion reached by the majority that the work was evidently done some time before the written contract was made. The contract does provide that defendant was not bound by the agreement to execute the assignment covering 80 acres, unless the well shall be drilled on the tract. Hence it is not certain that defendant agreed directly or impliedly to pay any more than the $200 consideration, since it is shown that the well was not drilled. Hence I am of the opinion that under the pleading, plaintiffs were not entitled to recover.